DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszas (US20160068031) in view of either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328) and Tadao (JP2015174594).
Regarding claim 1, Kaszas (Fig 1) discloses a pneumatic tire comprising:
an annular tread portion ("tire tread" (14)) extending in a tire circumferential direction;
a pair of sidewall portions ("sidewalls" (12)) disposed on both sides of the tread portion;
a pair of bead portions ("beads" (18)) disposed inward of the pair of sidewall portions in a tire radial direction;

a belt layer ("rubber belt plies" (16)) disposed radially outward of the carcass layer in the tread portion;
an innerliner layer ("inner liner" (22)) disposed on a tire inner surface along the carcass layer;
and a partial tie rubber layer ("rubber barrier layer" (13)) disposed between the carcass layer and the innerliner layer, in contact with the innerliner layer, across an entire region between the pair of sidewall portions and excluding end portions near the pair of bead portions (Fig 1);
end surfaces of the partial tie rubber layer on both sides in a tire lateral direction are inclined surfaces that form an acute angle with respect to a surface of the partial tie rubber layer on a carcass layer side (Fig 1);
and a radially innermost end of the partial tie rubber layer terminates radially outward of a tire maximum width position, a separation distance between the radially innermost end of the partial tie rubber layer and the tire maximum width position being not less than 0.05 times a tire cross-sectional height of the pneumatic tire (Fig 1).
	However, while Kaszas does not explicitly disclose it, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application that an inclination angle of the inclined surfaces with respect to the surface of the partial tie rubber layer on the carcass layer side is from 20o to 60o since it is well known in the tire manufacturing art to configure tire components near the shoulders with acutely angled edges as shown in Kobayashi with regards to the “cushion rubber layer” (14) (Fig 4), Buxton with regards to “shoulder insert” (144) (Fig 1), Kenichi with regards to “tie rubber layer” (10) (Fig 1), and Pierangelo with regards to the “constraining layer” (12) (Fig 4). One would have been motivated to angle the end surfaces in order to provide a smooth transition between the laminated layers.
 o to 98o ([0033], which includes the entirety of the claimed range of 50 to 70 within its range) for the benefit of enhancing the rigidity of the buttress region to improve the tire’s steering stability while maintaining ride comfort ([0004, 0036-7]).
	Regarding claim 3, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Tadao teaches that a thickness of the partial tie rubber layer is from 0.3 to 1.0 mm ([0044], which includes a portion of the claimed range of 0.1 to 1.0mm) for the benefit improving the rigidity of the buttress region while minimizing the tire mass ([0044]).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaszas (US20160068031), either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328), Tadao (JP2015174594) and alternatively in further view of Higuchi (US20060144495).
Regarding claim 3, modified Kaszas teaches all limitations of claim 1 as set forth above. Furthermore, Tadao is considered to teach the limitation of the thickness of the partial tie rubber layer to include part of the range of 0.1 to 1.0mm ([0044]). Tadao is considered to render obvious the limitation regarding the thickness of the partial tie rubber layer as set forth above; however, in the alternative, if Tadao’s teaching is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority to do have the partial tie rubber layer have a thickness from 0.1 to 1.0 mm as Higuchi, which is .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszas (US20160068031), either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328), Tadao (JP2015174594) and in further view of Higuchi (US20060144495).
Regarding claim 4, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Kaszas teaches that the partial tie rubber layer projects outward from an outermost end portion in the tire lateral direction of the belt layer (Fig 1). However, while modified Kaszas does not explicitly teach that a projection amount L1 from a perpendicular line P drawn from an outermost end portion in the tire lateral direction of the belt layer toward the innerliner layer toward a bead portion side of the partial tie rubber layer is 15 mm or greater, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Higuchi, which is within the tire manufacturing art teaches a projection amount of a partial tie rubber layer (“buffer rubber layer” (9)) from an outermost end portion in the tire lateral direction of the belt layer towards a bead portion should be at least 20 mm ([0011], which includes at least part of the claimed range of at least 15 mm) to improve the tire durability ([0011]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaszas (US20160068031) in view of either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328) and Higuchi (US20060144495).
Regarding claim 10, Kaszas (Fig 1) discloses a pneumatic tire comprising:
an annular tread portion ("tire tread" (14)) extending in a tire circumferential direction;
a pair of sidewall portions ("sidewalls" (12)) disposed on both sides of the tread portion;
a pair of bead portions ("beads" (18)) disposed inward of the pair of sidewall portions in a tire radial direction;
a carcass layer ("rubber carcass ply" (17)) mounted between the pair of bead portions;
a belt layer ("rubber belt plies" (16)) disposed radially outward of the carcass layer in the tread portion;
an innerliner layer ("inner liner" (22)) disposed on a tire inner surface along the carcass layer;

end surfaces of the partial tie rubber layer on both sides in a tire lateral direction are inclined surfaces that form an acute angle with respect to a surface of the partial tie rubber layer on a carcass layer side (Fig 1);
a radially innermost end of the partial tie rubber layer terminates radially outward of a tire maximum width position, a separation distance between the radially innermost end of the partial tie rubber layer and the tire maximum width position being not less than 0.05 times a tire cross-sectional height of the pneumatic tire (Fig 1), 
and the partial tie rubber layer projects in some amount from a perpendicular line P drawn from an outermost end portion in the tire lateral direction of the belt layer toward the innerliner layer toward a bead portion side (Fig 1).
	However, while Kaszas does not explicitly disclose it, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application that an inclination angle of the inclined surfaces with respect to the surface of the partial tie rubber layer on the carcass layer side is from 20o to 60o since it is well known in the tire manufacturing art to configure tire components near the shoulders with acutely angled edges as shown in Kobayashi with regards to the “cushion rubber layer” (14) (Fig 4), Buxton with regards to “shoulder insert” (144) (Fig 1), Kenichi with regards to “tie rubber layer” (10) (Fig 1), and Pierangelo with regards to the “constraining layer” (12) (Fig 4). One would have been motivated to angle the end surfaces in order to provide a smooth transition between the laminated layers.


Response to Arguments
Applicant’s arguments, see p.6-9, filed 17 February 2022, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaszas (US20160068031) in view of either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328) and Tadao (JP2015174594).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749